Citation Nr: 1818987	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-20 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for coronary artery disease.  


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1967 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2015, the Veteran appeared and testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in March 2016 and was remanded to provide the Veteran an updated VA examination.  Subsequently, the Veteran was provided a thorough and adequate VA examination for his heart condition in May 2016.  Accordingly, the Board's March 2016 remand decision has been substantially complied with by VA.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial, and not strict, compliance with the terms of the remand order is required).  


FINDINGS OF FACT

The most probative evidence of record reflects that the Veteran's coronary artery disease is not manifested by acute congestive heart failure, a workload of between 3 to 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.





CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.100, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Increased Rating 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1 (2017). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's coronary artery disease is rated pursuant 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 (2017).  Under DC 7005, a 10 percent rating is warranted for a workload of greater than 7 METs (metabolic equivalent), but not greater than 10 METs with dyspnea, fatigue, angina, dizziness, or syncope, or where continuous medication is required.  A 30 percent rating is warranted for a workload of greater than 5 METs, but not greater than 7 METs with dyspnea, fatigue, angina, dizziness, or syncope, or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs with dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or a workload of 3 METs or less with dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction less than 30 percent.  38 C.F.R. § 4.104, DC 7005. 

The Board notes that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

On October 2012 VA examination, the Veteran was noted to have a diagnosis of ischemic heart disease.  It was further noted that his treatment plan included taking continuous medication for this condition.  It was noted that the Veteran had a history of myocardial infraction and coronary bypass surgery in 2006.  He did not have congestive heart failure.  On cardiac functional assessment, the lowest level of activity at which the Veteran reported symptoms was noted to be fatigue, and his METs level was noted to be greater than 5 but not greater than 7.  The METs level has been found to be consistent with activities such as golfing (without cart), mowing lawn (push mower), and heavy yard work (digging).  There was noted to be evidence of cardiac hypertrophy or dilation.  Further, left ventricular ejection fraction (LVEF) was noted to be 60-66 percent.  Regarding the functional impact of the Veteran's heart disability, the VA examiner noted that the Veteran's ischemic heart disease did not impact his ability to work.  

On May 2016 VA examination, the Veteran reported dyspnea on exertion after walking.  He further reported that his walking distance is limited due to symptoms of "fatigue in his legs."  He indicated that he can climb one flight of stairs and will experience episodes of fatigue and similar problems with his legs.  He also reported that he stopped working due to complications from back pain. 

The VA examiner indicated that continuous medication is required for control of the Veteran's heart condition.  It was noted that the Veteran has not had a myocardial infarction or congestive heart failure.  However, the Veteran was noted to have had cardia arrhythmia.  This was noted to be intermittent with 1-3 episodes within the past 12 months of the date of the examination.  Further, LVEF was noted to be 55-60 percent.  The Veteran was provided diagnoses of coronary artery disease and coronary artery bypass graft.  

On METs testing, the Veteran was noted to present with dyspnea and fatigue, as well as a sensation of fatigue in his legs and intermittent episodes of leg pain with walking and climbing stairs.  He was noted to have a METs level of greater than 5 but less than 7.  However, based solely on the Veteran's service-connected coronary artery disease, his METs level was estimated at greater than 7 but less than 10.  The VA examiner opined that the Veteran's symptoms of dyspnea on exertion, shortness of breath, and recent episode(s) of syncope are less likely related to his service-connected ischemic heart disease, as this disability was being adequately controlled with medication.  The VA examiner attributed the Veteran's symptoms to a combination of non-service-connected COPD (emphysema), physical deconditioning, and non-service-connected cardiac arrhythmia.    
Also of record are VA outpatient treatment records that show the Veteran receives consistent follow-up treatment for his coronary artery disease.  These records provide no indication that the Veteran's cardiovascular symptomatology is worse than what is reflected in the VA examination reports of record.  

Finally, of record are the Veteran's lay statements.  During the June 2015 Board hearing, the Veteran indicated that he often experiences shortness of breath, shooting pain in his chest, emphysema, and pain in his legs, upon exertion.  

In light of the foregoing, the Board finds that the Veteran's coronary artery disease does not warrant a rating in excess of 30 percent. 38 C.F.R. § 4.104, DC 7005.  While the Veteran was noted to have dyspnea on exertion, both of the VA examinations estimated the Veteran's METs level between 5 and 7.  In fact, the most recent May 2016 VA examination attributed most of the Veteran's reported symptoms of dyspnea and fatigue on exertion to non-service-connected heart conditions and determined that METs level for only the service-connected coronary artery disease to be between 7 and 10.  Finally, while a 60 percent disability rating requires a LVEF between 30 and 50 percent, the October 2012 VA examiner found an ejection fraction of 60-66 percent and the May 2016 examiner found it between 55-60 percent.  

Thus, the Board finds that the preponderance of the evidence is against a schedular rating in excess of 30 percent for the Veteran's coronary artery disease.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

B. Extraschedular Consideration 

During the June 2015 Board hearing, the Veteran's attorney requested that the Board consider an extraschedular rating.   

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the Rating Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, pursuant to VA regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2017).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 299 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Turing to the first step of the Thun extraschedular analysis, the Board finds that all of the symptomatology and impairment caused by the Veteran's service-connected coronary artery disease to be contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The evidence in this case does not show a disability picture so exceptional that the assigned schedular evaluations are inadequate.  The evidence indicates that most of the Veteran's reported cardiovascular symptomatology regarding dyspnea and fatigue on exertion is attributed to non-service-connected heart conditions.  Further, the Board notes that the Veteran reported during the May 2016 VA examination that he stopped working due to non-service-connected back pain. 

Thus, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to a rating in excess of 30 percent for coronary artery disease is denied. 



____________________________________________
MICHAEL KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


